Citation Nr: 0730708	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-15 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of a left 
hip disability, to include degenerative arthritis and left-
sided hip pain (left hip disability).

3.  Entitlement to service connection for a right big toe 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to 
October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board notes that the veteran's representative has agreed 
to the combining of originally styled separate claims in the 
manner the issues on appeal are styled on the title page of 
the instant decision.  See page 1 of the June 2007 Travel 
Board hearing transcript.

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below, VA will notify the veteran of any 
further action required on his part.


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the veteran 
developed hearing loss as a result of in-service acoustic 
trauma. 

2.  The evidence preponderates against finding that a left 
hip disability is related to service, and there is no 
competent evidence of compensably disabling left hip 
arthritis within a year of separation from active duty.




CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, 
hearing loss was incurred during service.  38 U.S.C.A. §§ 
1110, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 
and Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 
3.385 (2006). 

2.  A left hip disability was not incurred or aggravated in 
service, and arthritis of the left hip may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in July 2004 
correspondence and in the April 2005 statement of the case 
(SOC) of the information and evidence needed to substantiate 
and complete the claim.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim.  VA informed the claimant of 
the need to submit all pertinent evidence in his possession.  
While the appellant may not have received full notice prior 
to the initial decision, after sufficient notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and the claim 
was readjudicated.  The claimant was provided the opportunity 
to present pertinent evidence and testimony.  In sum, there 
is no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

The Board notes that VA has not obtained a medical opinion in 
this case addressing the etiology of the left hip disability.  
As will be discussed below, however, the veteran's service 
medical records are negative for any pertinent complaints, 
treatment, or diagnoses, and there is no post-service 
evidence of any pertinent disorder until approximately 45 
years after service.  In the absence of this evidence, 
referral of this case for a VA opinion as to whether either 
disorder originated in service or within one year thereof 
would in essence place the reviewing physician in the role of 
a fact finder.  This is the Board's responsibility.  
Additionally, there is no medical opinion evidence of record 
linking the veteran's left hip disorder to injuries incurred 
or aggravated in service.  Accordingly, remanding the case to 
obtain a medical opinion regarding whether a left hip 
disability is etiologically related to service is not 
warranted.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations. 

The Law of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  In order for 
service connection for a particular disability to be granted, 
a claimant must establish that he has such disability, and 
that there is a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.  Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998); see also 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

When a disorder is not initially manifested during service, 
"direct" service connection may nevertheless be established 
by evidence demonstrating that the disorder was in fact 
incurred or aggravated during the veteran's service.  See 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Hensley v.  Brown, 
5 Vet. App. 155, 158 (1993).  Arthritis, if manifest to a 
degree of 10 percent within one year after separation from 
active duty, may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The record does not indicate, nor does the veteran so 
contend, that he engaged in combat with the enemy during his 
period of military service.  As such, the provisions of 38 
U.S.C.A. § 1154 (West 2002) are not for application in this 
matter.  See VAOPGCPREC 12-99, 65 Fed. Reg. 6257 (2000).  

It is the veteran's primary contention that inservice 
acoustic trauma led to the postservice onset of hearing loss.  
His inservice duties are noted to have included frequent 
exposure to aircraft noise, specifically, his working on the 
flight line in close proximity to the propellers of planes 
being "cranked up" and otherwise readied for flight.  
Reportedly, ear protection devices were not used on the 
flight line or otherwise in service.

Service medical records, including a separation medical 
examination in October 1957, are negative for complaints or 
findings of hearing loss.  

Service department records reveal that this Navy veteran's 
occupational specialty was aircraft engine mechanic.  As 
well, the veteran has credibly described inservice noise 
exposure.  He likewise has credibly offered an account of his 
past medical history entailing his initial ear-related 
complaints as well as the circumstances of his postservice 
employment noise exposure, which involved work as a painter 
and no exposure to an acoustic environment such as he had 
experienced in service. 

Postservice medical data includes May 2004 and June 2005 
private physician's records from Daniel R. Keech, M.D., who 
stated in June 2005 that physical examination was consistent 
with possible noise-induced hearing loss.  The diagnosis was 
sensorineural hearing loss to high-pitched frequencies.  
There is no evidence Dr. Keech was able specifically to 
isolate noise exposure as the primary causative factor for 
the appellant's hearing loss or state when such noise 
exposure took place. 

A VA audiology examination was performed in March 2005, with 
findings therefrom identifying hearing loss meeting the 
requirements of 38 C.F.R. § 3.385.  The physician who 
reviewed the March 2005 audiogram concluded, however, that it 
did not appear likely that hearing loss was related to 
military service, but rather was most likely due to age.  

The Board notes that there are conflicting opinions 
addressing the etiology of the veteran's claimed hearing 
loss.  Upon reviewing this evidence, however, the Board finds 
after considering the nature of the veteran's service, and 
weighing the opinions of Dr. Keech and the VA physician, that 
the evidence is in equipoise as to whether the appellant's 
current hearing loss is causally related to his service.  A 
claim for VA benefits must be granted unless a preponderance 
of the evidence of record weighs against it.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).  Accordingly, resolving reasonable doubt 
in the veteran's favor, the Board concludes that hearing loss 
was incurred in service.  Therefore, service connection for 
hearing loss is granted. 

Left Hip Disability 

The veteran claims entitlement to service connection for a 
left hip disability.  The RO denied service connection 
because it found that this disorder is unrelated to his 
military service.  The Board agrees.

Service medical records are devoid of evidence of complaints 
or treatment for a left hip disability.

Postservice, there is no evidence of arthritis of the left 
hip within one year of separation from service in October 
1957.

There is no evidence of record of a left hip disability until 
November 2002, when a private treatment record from Lakeland 
Medical Associates in Athens, Texas, refers to the veteran's 
arthritis of the left hip.  Treatment reports show that a 
left total hip arthroplasty was performed in February 2003, 
due to progressive osteoarthritis over the prior several 
years.  

A June 2005 letter from Marc Abadie, M.D., includes an 
impression of left hip osteoarthritis related to "old 
injuries," but without making the stated nexus any more 
clear.  There is no evidence that Dr. Abadie reviewed the 
veteran's claims file, to include service medical records.  
Moreover, while Dr. Abadie's diagnosis relates the disorder 
to "old injuries," he does not equate old injuries with the 
inservice events the veteran recounts to him as their points 
of origin.  Hence, Dr. Abadie's June 2005 letter does not 
give a positive nexus opinion, if by that one means a 
conclusion that the "old injuries" related to a current 
left hip disorder are one and the same as the inservice 
events to which the veteran attributes them. 

Furthermore, no clinician has found evidence of a compensable 
disability due to arthritis involving the left hip within one 
year of discharge from active duty.

In light of the foregoing, the Board finds that the 
preponderance of the competent evidence of record is against 
finding entitlement to service connection for a left hip 
disability.  As such, the benefit sought on appeal is denied.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.

In reaching this decision the Board considered the 
appellant's personal opinion that this disorder is related to 
his military service.  The appellant, however, as a lay 
person untrained in the field of medicine is not competent to 
offer a medical opinion addressing the etiology of this 
disability.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).


ORDER

Service connection for hearing loss is granted.

Entitlement to service connection for a left hip disability 
is denied.


REMAND

The veteran's service medical records reflect that an ingrown 
toenail was removed in September 1954 at the United States 
Naval Hospital Memphis.  Additional care was provided in 
October 1954.  While there is no evidence that this removal 
involved the right great toe, there likewise is no evidence 
to the contrary, and there is no evidence that VA has 
specifically requested inpatient records from the National 
Personnel Records Center.  In light of the contentions 
presented concerning the right great toe and its toenail, the 
Board finds further development to be in order.  38 U.S.C.A. 
§§ 5103, 5103A.

Therefore, this case is REMANDED for the following action:

1.  The RO should contact the National 
Personnel Records Center and request that 
they provide any records pertaining to 
the appellant's care in September and 
October 1954 for a toenail removal at 
United States Naval Hospital Memphis.  
Any records received must be associated 
with the claims file.  If, after making 
reasonable efforts, the RO cannot these 
records it must document what attempts 
were made to locate the records, and 
indicate in writing that further attempts 
to locate or obtain any government 
records would be futile.  The RO must 
then: (a) notify the claimant of the 
specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.

2.  If pertinent evidence is received the 
RO must forward the veteran's claims file 
to a VA examiner to determine the nature 
and etiology of any current right great 
toe disorder, to include any toenail 
disorder.  Following the examiner's 
review of all the evidence the examiner 
must address whether it is at least as 
likely as not, i.e., is there a 50/50 
chance, that any current right great toe 
disorder is related to service to include 
due to his service treatment for an 
ingrown toenail.  A complete rationale 
must be provided for any opinion offered.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for any VA examination ordered 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2006). In the event that the veteran 
does not report for any scheduled 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the remaining issue 
on appeal.  If the benefit is not 
granted, the veteran should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for future review.

5.  If while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance under the Veterans Claims 
Assistance Act of 2000 (VCAA), such as 
providing updated notice of what evidence 
has been received and not received by VA 
as well as who has the duty to request 
evidence, then such development must be 
undertaken.  38 U.S.C.A. §§ 5100, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2006).

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 
particularly includes the right to submit medical evidence 
which links his current hearing loss to his service as a 
combat infantryman.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


